Holman, J.
Moore brought assumpsit against Johnson, on a quantum meruit, for clearing 20 acres of iand, and making 2,000 rails. Johnson demurred to the evidence: the amount of which was, that he had employed.Moore to clear 20 acres of land, and make 2,000 rails, for which he was to make him a deed for a lot in Palestine, when he obtained a title; observing at the time, that it was out of the question to give money for the work. The weight of the testimony as to the performance, is, that Moore cleared the greater part of the land, and made nearly all the rails. Some of the witnesses, however, go further, and might lead to the idea that all the labour was performed. But whether the jury might have inferred a performance, on the part of Moore, need not be determined. On this evidence the Circuit Court gave judgment for the plaintiff.
The principal ground relied on, in support of this judgment, is, that the contract, being by parol, was not obligatory on Johnson, and would not enforce a conveyance of the lot; and that Moore had a right to consider it as void, and go on a quantum meruit for the labour he had performed. This ground is too broad to be maintained. Before the work was begun, Moore might have abandoned the contract as a nullity: but when he besjan the work he adopted thp contract, and this option, ceased; *254inasmuch ás a recision would then place Johnson in a worse situation than was contemplated by the contract. For although it may be admitted, that no action would lie against Johnson for a failure to convey the lot, yet as that was the only consideration he had agreed to give for the labour, he certainly had a right to discharge his contract by a conveyance. If Moore became dissatisfied with the nature of the contract, before he completed the labour, he might have suggested to Johnson, that his promise to convey the lot was not obligatory, and have required him to reduce the contract to writing. Had he refused, his refusal might perhaps have been such an evidence of fraud, on his part, as would have entitled Moore to his action for the labour he had already performed. If he had performed all the labour, and Johnson, after due notice, had failed to make him a conveyance agreeably to his undertaking, there would be no question but Moore would be entitled to an action for the value-of his labour. But here it must be understood, that the deed was not due on the performance of the labour;- but when Johnson obtained a title. Now if the contract on the part; of' Moore was completed, Johnson was not bound to make the conveyance, unless he had obtained a title himself; but Moore was bound to. wait a reasonable time for the title to be obtained. If the title, was hot obtained, and Moore was unwilling to trust to his parol contract any longer, he might have demanded of Johnson a-written assurance that the deed should be made within a reasonable time, according to the circumstances of the case; and if Johnson would not give such an assurance, Moore might have brought his action immediate!}". But without inquiring whether Moore has performed his undertaking,or whether thisis such a contract as should have been specially declared on, there can be no doubt but that the evidence does not make out a case in favour of the plaintiff; if the labour was performed, there is no evidence that Johnson had. notice of that fact, which alone would entitle Moore to a deed. Further than this, there is no evidence that Johnson had obtained- a title, or had failed to use due diligence in procuring one. On this evidence, therefore, the Circuit Court should have given judgment for the defendant.
Naylor, for the appellant.,
Dewey, for the appellee

Per Curiam.

The judgment is reversed, with costs. Cause, remanded, &c.